ALLOWANCE
	The following is an allowance in response to communication received 05 January 2022. Claims 1 – 20 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to multicasting same advertisement to be presented with a media content on a broadcast type of device like a television and streaming type of device like an IPTV or a set-top box etc. To determine which advertisement should be presented to users associated with devices, first 
determining, a first playback medium associated with the first playback device (TV) and, a second playback medium associated with the second playback device (IPTV, or set-top box) are determined, wherein the first playback medium comprises a broadcast playback medium, wherein the second playback medium comprises a streaming playback medium. Plurality of groups of advertisements are identified according to type of devices (TVs, IPTV, set-top boxes etc.) and type of mediums (broadcast, streaming) are identified. For each of the plurality of advertisements, an advertising profile comprising an ad metric are identified to generate plurality of ad metrics. Using image recognition, a first item within the visual content is identified, and by using voice recognition, a second item within the audio content of the media content is identified. An advertisement associated with the first content (content recognized using image recognition) and second content (content recognized using audio recognition), price for advertisement associated with the media content, type of medium associated with the devices is selected, wherein, selected advertisement is included the all of the identified groups. Selected advertisement is then multicast with the media content.

Prior art Ramakrishnan et al. US Publication 2019/0268634 teaches managing recorded media assets through advertising insertion. Ramakrishnan teaches using image processing, a first set of image properties of one frame and a second set of image properties of an adjacent frame,  to identify a first set of objects displayed in one frame, and also analyze data to determine if an individual person’s voice continues to be present across play positions indicated by the video data.
Prior art, Ma et al. published article “IDTV broadcast applications for a handheld device” (a streaming device) teaches a “Live” function which allows it to receive program-related data while the user is watching TV (e.g. streamed content). Ma recites We envision that such data would be delivered by content providers through broadcast channels for use in a variety of applications-for example, in order to supplement television programs, commercial advertising, or other t-commerce. 
Prior art of record Ramakrishnan and Ma, do not teach the limitation to select and multicast an advertisement with the media content wherein, the advertisement is associated with the first content (content recognized using image recognition) and second content (content recognized using audio recognition), price for advertisement associated with the media content, type of medium associated with the devices is selected, and wherein, selected advertisement is included the all of the identified groups.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


January 12, 2022